UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2011 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1945 S. Rancho Santa Fe Road, San Marcos, California 92078 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 1, 2011, the Registrant had 17,137,812 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Item 1. Financial Statements Balance Sheets as of September 30, 2011 and December 31, 2010 1 Statements of Operations for the three months ended September 30, 2011 and September 30, 2010, and for the nine months ended September 30, 2011 and September 30, 2010 2 Statements of Shareholders’ Equity for the nine months ended September 30, 2011, and the year ended December 31, 2010. 3 Statements of Cash Flows for the nine months ended September 30, 2011 and September 30, 2010 4 Notes to the Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. [Removed and Reserved] 13 Item 5. Other Information 13 Item 6. Exhibits 14 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Balance Sheets ASSETS September 30, December 31, (unaudited) (audited) CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance of $10,000 Accounts receivable -related party - Inventory Deposits Total Current Assets FIXED ASSETS, net - OTHER ASSETS Intellectual property, net TotalOther Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses - related parties Accounts payable - related parties Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 25,000,000 shares authorized no par value 17,137,812 and 15,659,829 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 1 OMNITEK ENGINEERING CORP. Statements of Operations (unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended September 30, September 30, September 30, September 30, REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - ) - ) Interest income 1 2 Total Other Income (Expense) 1 ) 2 ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 2 OMNITEK ENGINEERING CORP. Statements of Stockholders' Equity Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance, December 31, 2009 $ $ $ ) $ Common stock issued in - - payment of debt Common stock forfeited ) - Common stock cancelled as ) collateral for note payable - Common stock issued for services - - Compensation expense recognized on options and warrants - - - Net loss for the year ended December 31, 2010 - - - ) ) Balance, December 31, 2010 ) Value of options and warrants issued for services (unaudited) - - - Common stock issued for cash (unaudited) - - Exercise of warrants and options for cash (unaudited) - - Exercise of warrants for services (unaudited) - Net loss for the nine months ended September 30, 2011 (unaudited) - - - ) ) Balance, September 30, 2011 (unaudited) $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 3 OMNITEK ENGINEERING CORP. Statements of Cash Flows (unaudited) For the Nine For the Nine Months Ended Months Ended September 30, September 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Options and warrants granted Contributed interest - Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable–related parties ) Deposits Inventory ) ) Accounts payable and accrued expenses ) Customer deposits ) Accounts payable-related parties ) Accrued expenses-related parties ) Net Cash Used in Operating Activities ) INVESTING ACTIVITIES Purchase of intellectual property - ) Purchase of property and equipment ) - Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Issuance of common stock for cash - Exercise of warrantsand options for cash - Repayment of note payable - ) Net Cash Provided by Financing Activities ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
